DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 and 24, and Species II, brominated polystyrene (claims 1-6, 10, 11 and 14) in the reply filed on 3/1/2021 is acknowledged.
Claims 8, 9 and 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021.

Claim Objections
Claims 2, 4-6, 9-11, 14 and 24 are objected to because of the following informalities:  “A composition” at the beginning of the claims must be replaced with “The composition”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 10, 11, 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harashina (DE112006001824).
Regarding claims 1, 4-6:  Harashina teaches a composition comprising PBT, calcium hypophosphite, a bromine-containing polymer, and 30 wt% of glass fibers [Table 6; Example 54].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select brominated polystyrene, compound B-2 or B-3, of Harashina as the halogen containing flame retardant in Example 54 [0122].
Regarding claim 2:  Example 54 of Harashina is free of antimony trioxide [Table 6]. 

Regarding claim 11:  Harashina teaches 50 wt% PFT, 30 wt% glass fibers, about 5 to about 30 parts by weight of halogen-containing flame retardant B (brominated polystyrene [0057], about 0.5 to 30 parts by weight of flame retardant auxiliary F (calcium hypophosphite) [0099], and about 0.5 to about 15 parts by weight of compound D (polytetrafluoroethylene) [0085; Examples].
The ranges taught by Harashina overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 14:  Harashina teaches a flammability rating of V-0 at a thickness of 0.8 mm, and a CTI of at least 420V [Examples].
Regarding claim 24:  Harashina teaches a CTI of about 500 to 850 with an example at 550 [0115, Example 27].

Claims 1, 2, 4-6, 10, 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2015/0218347).
Regarding claims 1, 2, and 4-6:  Zheng et al. teach a composition comprising PBT, calcium hypophosphite, the flame retardant additive MCA, 30 wt% glass fibers, and free of antimony trioxide [Examples; Table 7].  It would have been obvious to one of 
Regarding claim 10:  Zheng et al. teach adding PTFE as an anti-dripping agent [0050].
Regarding claims 14 and 24:  Zheng et al. teach a flammability test rating of V-0 at 1.6 mm [Table 7].  Since the composition is the same as claimed it will possess the claimed flammability test rating and CTI.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763